Citation Nr: 1434098	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was most recently before the Board in July 2013 when it was remanded so that additional development could be undertaken.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board previously has noted that at an RO hearing held in May 2012 the Veteran testified that he had sought medical treatment at a VA medical facility in Dallas, Texas, about a year after he had been discharged from service in late 1991 and that the record contained only VA treatment records dating to June 1999.  In July 2013, the Board remanded this matter to the AOJ, in part, to obtain those VA medical records compiled from November 1991 to June 1999.  

On remand various efforts were made by AOJ personnel to obtain the records in question from the treatment facility, inclusive of three written requests and four telephone conversations in follow-up.  According to information obtained, VA personnel at the medical facility were continuing to search for the records as of January 17, 2014, without any definitive response, either positive or negative to that point, which prompted an AOJ employee to note in a report of general information, dated January 23, 2014, that she had to concede that that there were no records for the Veteran at that facility.  

The next pertinent entry in the record is another report of general information, dated June 23, 2014, indicating that on that date a Release of Information (ROI) employee at the Dallas VA medical facility had advised the AOJ employee that no archived records were available for the requested time period.  The AOJ employee then incorporated the foregoing information into that same document for purposes of entering a formal finding as to the unavailability of the requested VA medical treatment records dating to 1991.  No additional pertinent actions followed.  

Aside from the fact that no written communication from the VA medical facility was ever received as to the absence of any archived treatment records sought by the Board, the record fails to document that the Veteran was ever specifically advised of the entry of a determination as to the unavailability of those records or afforded an opportunity to respond.  The issuance of that notice with its required elements is both a statutory and regulatory requirement and one not met in this instance.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2013).  Moreover, the Board specifically directed the AOJ to afford the Veteran an opportunity to respond to that notice as to the unavailability of treatment records, and in view of the fact that it was not accomplished, remand for corrective actions is deemed required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain a written response from the Dallas VA medical treatment facility that records pertaining to the Veteran for the period from November 1991 to June 1999 do not exist or are otherwise unavailable.  

2.  Thereafter, as applicable, the AOJ should enter a formal determination as to the unavailability of the records in question.  

3.  If the AOJ formally determines that the VA records in question do not exist or that further efforts to obtain same would be futile, then advise the Veteran of that determination, including identifying the records which could not be obtained, briefly explaining the efforts made to obtain those records, describing any further action(s) to be taken by VA regarding the pending claim including deciding the claim on the basis of available evidence, and advising the Veteran that he is ultimately responsible for providing the evidence.  He should then be afforded an opportunity for a response.  

4.  Obtain any pertinent VA treatment records, not already on file, for inclusion in the electronic claims folder.  

5.  Lastly, readjudicate the issue on appeal and if the benefit sought is not granted, furnish to the Veteran a supplemental statement of the case and permit him a reasonable period for a response, prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



                                                            (CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



